DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 15, and 18-19 are objected to because of the following informalities:  In claims 1, 8, 15, and 18-19, examiner recommend (and interpret the limitation) changing “each of the hexagonal shaped cavities” to “each cavity of the plurality of hexagonal shaped cavities” so that the limitations are tied to “a plurality of hexagonal shaped cavities” in the independent claims.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member” in claim 1, 8, 15, and 18-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 9, 15, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In each of claims 1, 5, 9, 15, and 19, the newly amended limitation includes “biasing member”.  However, the limitation of “biasing member” is shown in the embodiment of figures 4A-B.  Applicant elected species of figures 12A-D in the response filed on 04 May 2020.  Also the specification doesn’t state that the embodiments can be combined or can work together.  Therefore the limitation of “biasing member” is a new matter limitation. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 9, 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20120267476) in view of Cedar (US 20190270504) and further in view of Quigley (US 20020185188).
Regarding claim 1, Thomas (Fig. 1-3, 7) teaches a duct (air conditioning conduit 50, fig 7) comprising:
an air-permeable rigid tube (formed by 72.  [0097], “the second cover layer 72 is perforated; for example the second cover layer 72 comprises microperforation”) defining an interior layer; 
a foam-filled core structure ([0077], “core layer 60 comprises a sound-absorbing open-pore core material” and [0079], “core layer 60 comprises an open-pore foam material”) having a tubular shape (as viewed in fig 3), the foam-filled core structure comprises a first face (outer surface of core layer 60) and a second face (inner surface of core layer 60), the first face coupled to an exterior wall (outer surface of 72) of the air-permeable rigid tube; and
an air-impermeable duct wall (62, fig 7.  [0077] “The first cover layer 62 is designed so as to be airtight”).  
Thomas does not teach the core structure being a foam-filled honeycomb core structure comprising a plurality of hexagonal shaped cavities, each of the hexagonal shaped cavities comprising a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity; at least one biasing member disposed within the rigid tube, the at least one biasing member configured to restrain the foam-filled honeycomb core structure; the second hexagonal face of each of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall, wherein the air-impermeable duct wall includes a layer of film.
Cedar teaches a core structure (1400, fig 14) being a foam-filled honeycomb core structure (fig 14 shows honey comb shape of cellular structures. [0105] “a foam material may be used within or surrounding the cellular structures of a core layer” ) comprising a plurality of hexagonal shaped cavities (see fig 14), each of the hexagonal shaped cavities comprising a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity (Fig 14 shows cells 1418 are hexagonal tubes, which means top/first end has a first hexagonal face and bottom/second end has a second hexagonal face); the second hexagonal face of each of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall (202, fig 2A); wherein an outer duct wall (204, fig 2A) includes a layer of film ([0055] “back sheet 204”.  Noted, fig 2A is the detail view of fig 1.  In both fig 1 and 2A, airflows are indicated as 114.  Therefore fig 2A would be detail view of lower portion of 118 in fig 1 and layer 204 would be an outer layer of 118 while layer 202 is an inner layer of 118.).
As modified, Cedar’s foam-filled honeycomb core structure having plural cavities would replace the core structure of Thomas.  Each first hexagonal face of the foam-filled honeycomb core structure would be coupled to the interior surface of the air-impermeable duct wall while each second surface of hexagonal face of the foam-filled honeycomb core structure would be coupled to an exterior wall of the air-permeable rigid tube of Thomas.
It would have been obvious at the time of filing to modify Thomas as taught by Cedar to substitute the core structure with the foam-filled honeycomb core structure of Cedar in order to facilitate the acoustic performance of the acoustic liner and or the structural strength of the acoustic liner (taught in Cedar [0105]).
Quigley teaches at least one biasing member (spring 64, fig 6A) disposed within a rigid tube (54, fig 6A), the at least one biasing member configured to restrain a core structure (16, fig 6A).
It would have been obvious at the time of filing to modify Thomas in view of Cedar as taught by Quigley by incorporating a biasing member in the core structure in order to apply tension force on the core structure to produce a stronger duct.
Regarding claim 2, Thomas in view of Cedar, Quigley teaches the foam-filled honeycomb core structure has a structural honeycomb portion (honeycomb core structure inherently has a structural honeycomb portion) comprising metal (Cedar [0059], “core material may be formed from any combination of materials known in the art, including one or more of a synthetic fiber and a metal alloy”), composite material, or a combination thereof and defining the plurality of hexagonal shaped cavities.
Regarding claim 3, Thomas in view of Cedar, Quigley teaches the foam-filled honeycomb core structure has foam in the plurality of hexagonal shaped cavities (Cedar [0105] “a foam material may be used within or surrounding the cellular structures of a core layer in an acoustic liner”), and wherein the foam of the foam-filled honeycomb core structure comprises open cell foam (Thomas [0019] “core layer comprises an open-pore foam material”).
Regarding claim 5, Thomas in view of Cedar, Quigley teaches the biasing member “exerts a radially outward force that secures and restrains the foam filled honeycomb core structure against an interior surface of the air-permeable rigid tube” (this is intended functional and the biasing member of Quigley is capable of meeting this functional limitation.)
Regarding claim 7, Thomas in view of Cedar, Quigley teaches the first hexagonal face is substantially parallel to the second hexagonal face (See Cedar fig 14).
Regarding claim 9, Thomas in view of Cedar, Quigley teaches the biasing member is a helical compression spring (Quigley spring 64, fig 6A).
Regarding claim 11, Thomas in view of Cedar, Quigley teaches a vehicle (Thomas airplane 10, fig 1) including the duct of claim 1, the vehicle comprising:
an environmental cooling system, the environmental cooling system including:
an air conditioning unit (air conditioning unit 32, Thomas fig 1); first zone ducts; second zone ducts (Thomas [0072] “starting from the air conditioning unit 32 at first represents a main conduit provided in longitudinal direction of the airplane, wherein several supply lines 34 branch off (not shown in detail) from said main conduit.”  Supply lines located in the longitudinal direction of airplane are inherently provided in zones such as a port side zone and a starboard side zone); and riser ducts (vertical ducts 34 that extends along the airplane shell on both port side and starboard side in Thomas fig 1) coupled to the first zone ducts and the second zone ducts, wherein one of the first zone ducts, the second zone ducts, or the riser ducts comprises the duct of claim 1.
Regarding claim 12, Thomas in view of Cedar, Quigley teaches a fuselage (Thomas [0065] “airplane fuselage 12”), the fuselage including a cabin (Thomas 16, fig 1), wherein the first zone ducts are located above the cabin in a crown of the fuselage (Thomas fig 1, the distribution line 36 at the crown of the airplane fuselage 12 above the cabin region 16), wherein the second zone ducts are located below the cabin (Thomas [0070], “central distribution line, which starting from the air conditioning unit 32 at first represents a main conduit provided in longitudinal direction of the airplane”, not shown in the drawings.  The air conditioning unit 32 and therefore the central distribution line/main conduit is located below the horizontally-extending floor 20 of the cabin region 16 in the cargo region 18).
Regarding claim 13, Thomas in view of Cedar, Quigley teaches the first zone ducts include the duct, and wherein at least one duct of the second zone ducts and at least one duct of the riser ducts include a second duct comprising: a second foam-filled honeycomb core structure having a tubular shape; and a second air-impermeable duct wall coupled to an exterior surface of the second foam- filled honeycomb core structure (See rejection in claim 1.  Thomas teaches plural ducts in the airplane, and the duct structure having air-permeable rigid tube, foam-filled honeycomb core and air-impermeable duct wall is taught by the combination as shown in claim 1 rejection).
Regarding claim 14, Thomas in view of Cedar, Quigley teaches the first zone ducts and the second zone ducts do not include one or more noise attenuating mufflers (see Thomas, which does not appear to teach zone mufflers encasing the duct, as the noise attenuating elements are instead incorporated into the ducts).
Regarding claim 15, Thomas (Fig. 1-3, 7) teaches a method of manufacturing a duct, the method comprising: 
generating a core structure ([0077], “core layer 60)
filling the core structure with foam to generate a foam-filled core structure ([0077], “core layer 60 comprises a sound-absorbing open-pore core material” and [0079], “core layer 60 comprises an open-pore foam material”.  Foam is inherently filled in the core structure);

coupling an air-impermeable duct wall (62, fig 7.  [0077] “The first cover layer 62 is designed so as to be airtight”) to an exterior surface (outer surface of core layer 60) of the core structure,.
Thomas does not teach the core structure being a foam-filled honeycomb core structure comprising a plurality of hexagonal shaped cavities, each of the plurality of hexagonal shaped cavities comprising a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity;
coupling an air-permeable rigid tube to an interior surface of the foam-filled honeycomb core structure, wherein the first hexagonal face of each of the plurality of hexagonal shaped cavities are coupled to an exterior wall of the air-permeable rigid tube;
coupling at least one biasing member within the rigid tube, the at least one biasing member configured to restrain the foam-filled honeycomb core structure; and
the second hexagonal face of each the plurality of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall, wherein the air- impermeable duct wall includes a layer of film
Cedar teaches a core structure (1400, fig 14) being a foam-filled honeycomb core structure (fig 14 shows honey comb shape of cellular structures. [0105] “a foam material may be used within or surrounding the cellular structures of a core layer” ) comprising a plurality of hexagonal shaped cavities (see fig 14), each of the plurality of hexagonal shaped cavities comprising a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity (Fig 14 shows cells 1418 are hexagonal tubes, which means top/first end has a first hexagonal face and bottom/second end has a second hexagonal face);
the second hexagonal face of each of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall (202, fig 2A); wherein an outer duct wall (204, fig 2A) includes a layer of film ([0055] “back sheet 204”.  Noted, fig 2A is the detail view of fig 1.  In both fig 1 and 2A, airflows are indicated as 114.  Therefore fig 2A would be detail view of lower portion of 118 in fig 1 and layer 204 would be an outer layer of 118 while layer 202 is an inner layer of 118.).
As modified, Cedar’s foam-filled honeycomb core structure having plural cavities would replace the core structure 60 of Thomas.  Therefore the method steps of “coupling an air-permeable rigid tube to an interior surface (lower surface of Thomas’ core structure 60) of the foam-filled honeycomb core structure, wherein the first hexagonal face of each of the hexagonal shaped cavities are coupled to an exterior wall (upper surface of Thomas’ an air-permeable rigid tube 72) of the air-permeable rigid tube” and “coupling the air-impermeable duct wall to an exterior surface of the foam-filled honeycomb core structure” would be inherently performed. 
It would have been obvious at the time of filing to modify Thomas as taught by Cedar to substitute the core structure with the foam-filled honeycomb core structure of Cedar in order to facilitate the acoustic performance of the acoustic liner and or the structural strength of the acoustic liner (taught in Cedar [0105]).
Quigley teaches coupling at least one biasing member (spring 64, fig 6A) within a rigid tube (54, fig 6A), the at least one biasing member configured to restrain a core structure (16, fig 6A).
It would have been obvious at the time of filing to modify Thomas in view of Cedar as taught by Quigley by incorporating a biasing member in the core structure in order to apply tension force on the core structure to produce a stronger duct.
Regarding claim 16, Thomas in view of Cedar, Quigley teaches filling the plurality of hexagonal shaped cavities of the honeycomb core structure with the foam (Cedar [0105] “a foam material may be used within or surrounding the cellular structures of a core layer in an acoustic liner”.  And Cedar fig 14 shows cells 1418 are hexagonal tubes) includes depositing (filling or depositing are inherently performed because foam is filled within the cellular structures) the foam in the plurality of hexagonal shaped cavities or generating the foam within the plurality of hexagonal shaped cavities.
Regarding claim 19, Thomas (Fig. 1-3, 7) teaches method of installing a duct (air conditioning conduit 50, fig 7) on a vehicle (airplane 10, fig 1) comprising:
installing the duct (the air conditioning system in fig 1 includes ducts such as supply lines 34) in an environmental cooling system (the air conditioning system in fig 1) of the vehicle, the duct comprising:
an air-permeable rigid tube (formed by 72, fig 7.  [0097], “the second cover layer 72 is perforated; for example the second cover layer 72 comprises microperforation”) defining an interior layer; 
a foam-filled core structure (See fig 7 and [0077], “core layer 60 comprises a sound-absorbing open-pore core material” and [0079], “core layer 60 comprises an open-pore foam material”) having a tubular shape (as viewed in fig 3), the foam-filled core structure comprises a first face (outer surface of core layer 60) and a second face (inner surface of core layer 60), the first face coupled to an exterior wall (outer surface of 72) of the air-permeable rigid tube; and
an air-impermeable duct wall (62, fig 7.  [0077] “The first cover layer 62 is designed so as to be airtight”).  
Thomas does not teach the core structure being a foam-filled honeycomb core structure comprising a plurality of hexagonal shaped cavities, each of the hexagonal shaped cavities comprising a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity; at least one biasing member disposed within the rigid tube, the at least one biasing member configured to restrain the foam-filled honeycomb core structure; the second hexagonal face of each of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall, wherein the air-impermeable duct wall includes a layer of film.
Cedar teaches a core structure (1400, fig 14) being a foam-filled honeycomb core structure (fig 14 shows honey comb shape of cellular structures. [0105] “a foam material may be used within or surrounding the cellular structures of a core layer” ) comprising a plurality of hexagonal shaped cavities (see fig 14), each of the hexagonal shaped cavities comprising a first hexagonal face at a first end of a hexagonal shaped cavity and a second hexagonal face at a second end opposite the first end of the hexagonal shaped cavity (Fig 14 shows cells 1418 are hexagonal tubes, which means top/first end has a first hexagonal face and bottom/second end has a second hexagonal face); the second hexagonal face of each of the hexagonal shaped cavities being coupled to an interior surface of the air-impermeable duct wall (202, fig 2A); wherein an outer duct wall (204, fig 2A) includes a layer of film ([0055] “back sheet 204”.  Noted, fig 2A is the detail view of fig 1.  In both fig 1 and 2A, airflows are indicated as 114.  Therefore fig 2A would be detail view of lower portion of 118 in fig 1 and layer 204 would be an outer layer of 118 while layer 202 is an inner layer of 118.).
As modified, Cedar’s foam-filled honeycomb core structure having plural cavities would replace the core structure of Thomas.  Each first hexagonal face of the foam-filled honeycomb core structure would be coupled to the interior surface of the air-impermeable duct wall while each second surface of hexagonal face of the foam-filled honeycomb core structure would be coupled to an exterior wall of the air-permeable rigid tube of Thomas.
It would have been obvious at the time of filing to modify Thomas as taught by Cedar to substitute the core structure with the foam-filled honeycomb core structure of Cedar in order to facilitate the acoustic performance of the acoustic liner and or the structural strength of the acoustic liner (taught in Cedar [0105]).
Quigley teaches at least one biasing member (spring 64, fig 6A) disposed within a rigid tube (54, fig 6A), the at least one biasing member configured to restrain a core structure (16, fig 6A).
It would have been obvious at the time of filing to modify Thomas in view of Cedar as taught by Quigley by incorporating a biasing member in the core structure in order to apply tension force on the core structure to produce a stronger duct.
Regarding claim 20, Thomas in view of Cedar, Quigley teaches prior to installing the duct, removing a second duct, a muffler, or a combination thereof, and wherein installing the duct includes replacing one or more of the second duct, the muffler, or the combination thereof, with the duct (Thomas [0048] “commonly used pipe designs with the additional absorbers can be replaced”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20120267476) in view of Cedar (US 20190270504) and further in view of Quigley (US 20020185188), further in view of Tomerlin (US 8393436).
Regarding claim 4, Thomas in view of Cedar, Quigley teaches all the limitations of claim 3.
Thomas in view of Cedar, Quigley fails to teach the open cell foam includes melamine foam.
Tomerlin teaches the open cell foam includes melamine foam (col 7 lines 37-38, “melamine foam or other suitable absorptive material”)
It would have been obvious at the time of filing to modify Thomas in view of Cedar, Quigley as taught by Tomerlin since it has been held that selection of a known material based on its suitability for its intended use to yield predictable results only requires routine skill in the art (see MPEP 2144.07 Art Recognized Suitability for an Intended Purpose).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20120267476) in view of Cedar (US 20190270504) and further in view of Quigley (US 20020185188), further in view of Iwata (US 4330494)
Regarding claim 8, Thomas in view of Cedar, Quigley teaches all the limitations of claim 7.
Thomas in view of Cedar, Quigley fails to teach the foam-filled honeycomb core structure has foam in the plurality of hexagonal shaped cavities such that the foam extends from the first hexagonal face of each cavity of the plurality of hexagonal shaped cavities to the second hexagonal face of each cavity of the hexagonal shaped cavities, the foam coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the plurality of hexagonal shaped cavities, the foam coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities.
Iwata teaches foam-filled honeycomb core structure (honeycomb material 21) has foam in the plurality of hexagonal shaped cavities (col 5 lines 43-47, “A cell of the honeycomb material…depend on the size and shape of the structural material formed. The materials may have a variety of design constructions such as hexagonal”) such that the foam extends from the first hexagonal face of each cavity of a plurality of the hexagonal shaped cavities to the second hexagonal face of each of the hexagonal shaped cavities (Col 7 line 67-Col 8 line 4, “the foamable thermosetting resinous liquid is foamed in the passage for molding 6. Due to expansion occurring as the result of foaming, the voids of the honeycomb structure are filled with the resinous liquid and, at the same time, some portions of the resinous liquid uniformly permeate the fibers 4 and 4'”), 
As modified Thomas in view of Cedar, Quigley and Iwata teaches the foam coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities (Foam of Iwata would fill honeycomb cavities entirely in the combination).
It would have been obvious at the time of filing to modify Thomas in view of Cedar, Quigley as taught by Iwata to have the foam extending to the first and second faces of the cavities in order to provide strong sound damping structure (noise damping foam material would fill all the cavities entirely). 
Regarding claim 18, Thomas in view of Cedar, Quigley teaches all the limitations of claim 15.
Thomas in view of Cedar, Quigley fails to teach the foam-filled honeycomb core structure has foam in the plurality of hexagonal shaped cavities such that the foam extends from the first hexagonal face of each cavity of the plurality of hexagonal shaped cavities to the second hexagonal face of each cavity of the hexagonal shaped cavities, the foam coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the plurality of hexagonal shaped cavities, the foam coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities.
Iwata teaches foam-filled honeycomb core structure (honeycomb material 21) has foam in the plurality of hexagonal shaped cavities (col 5 lines 43-47, “A cell of the honeycomb material…depend on the size and shape of the structural material formed. The materials may have a variety of design constructions such as hexagonal”) such that the foam extends from the first hexagonal face of each cavity of a plurality of the hexagonal shaped cavities to the second hexagonal face of each of the hexagonal shaped cavities (Col 7 line 67-Col 8 line 4, “the foamable thermosetting resinous liquid is foamed in the passage for molding 6. Due to expansion occurring as the result of foaming, the voids of the honeycomb structure are filled with the resinous liquid and, at the same time, some portions of the resinous liquid uniformly permeate the fibers 4 and 4'”), 
As modified Thomas in view of Cedar, Quigley and Iwata teaches the foam coupled to the exterior wall of the air-permeable rigid tube at the first hexagonal face of each of the hexagonal shaped cavities, the foam coupled to the interior surface of the air-impermeable duct wall at the second hexagonal face of each of the hexagonal shaped cavities (Foam of Iwata would fill honeycomb cavities entirely in the combination).
It would have been obvious at the time of filing to modify Thomas in view of Cedar, Quigley as taught by Iwata to have the foam extending to the first and second faces of the cavities in order to provide strong sound damping structure (noise damping foam material would fill all the cavities entirely). 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 20120267476) in view of Cedar (US 20190270504) and further in view of Quigley (US 20020185188), further in view of Lembo (US 20110183096).
Regarding claim 10, Thomas in view of Cedar, Quigley teaches all the limitations of claim 1, and the air-permeable rigid tube coupled to an interior surface (inner surface of core layer 60 in Thomas fig 7) of the foam-filled honeycomb core structure.
Thomas in view of Cedar, Quigley fails to teach the air-permeable rigid tube comprises a layer of closed cell foam coupled to the interior surface of the foam-filled honeycomb core structure.
Lembo teaches a tube (10, fig 1.  [0016] “Product 10 may be a flexible duct liner, rigid duct board or tube”) comprises a layer of closed cell foam (See fig 1 and [0016] “a closed cell foam layer 14”) coupled to (via adhesive 16) an interior surface (upper surface.  Noted, the upper surface of layer 12.  [0016] “the closed cell foam layer 14 defines the airstream surface”, therefore the upper surface of layer 12 would be an interior surface of the layer 12) of a core structure (12, fig 1).
It would have been obvious at the time of filing to modify Thomas in view of Cedar, Quigley as taught by Lembo by adding a layer of closed cell foam in order to produce a smoother tube interior to help reduce noise from the airflow.
Regarding claim 17, Thomas in view of Cedar, Quigley teaches all the limitations of claim 1.
Thomas in view of Cedar, Quigley fails to teach the air-permeable rigid tube comprises closed cell foam.
Lembo teaches a tube (10, fig 1.  [0016] “Product 10 may be a flexible duct liner, rigid duct board or tube”) comprises a layer of closed cell foam (See fig 1 and [0016] “a closed cell foam layer 14”).
It would have been obvious at the time of filing to modify Thomas in view of Cedar, Quigley as taught by Lembo by adding a layer of closed cell foam in order to produce a smoother tube interior to help reduce noise from the airflow.

Response to Arguments
Applicant’s argument about 112a rejection in prior office action was found persuasive, therefore prior 112a rejection is withdrawn.
Applicant’s arguments with respect to limitations about “biasing member” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Also, the limitation of “biasing member” is shown in the embodiment of figures 4A-B.  Applicant elected species of figures 12A-D in the response filed on 04 May 2020.  Also the specification doesn’t state that the embodiments can be combined or can work together.  Therefore the limitation of “biasing member” is a new matter limitation.  Also, see rejection above, a new prior art Quigley was used to teach biasing member.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious at the time of filing to modify Thomas as taught by Cedar to substitute the core structure with the foam-filled honeycomb core structure of Cedar in order to facilitate the acoustic performance of the acoustic liner and or the structural strength of the acoustic liner (taught in Cedar [0105]).  Also it would have been obvious at the time of filing to modify Thomas in view of Cedar as taught by Quigley by incorporating a biasing member in the core structure in order to apply tension force on the core structure to produce a stronger duct.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/            Examiner, Art Unit 3762